Exhibit 10.1

 

Execution Version

 

INCREMENTAL REVOLVING LOAN AMENDMENT

 

This INCREMENTAL REVOLVING LOAN AMENDMENT (this “Amendment”), dated as of
March 25, 2019, by and among Surgery Center Holdings, Inc., a Delaware
corporation (the “Borrower”), SP Holdco I, Inc., a Delaware corporation
(“Holdings”), the other Guarantors party hereto, each 2019 Incremental Revolving
Lender (as defined below) party hereto, Jefferies Finance LLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent” or, as Administrative Agent or Collateral Agent, “Agent”), Jefferies
Finance LLC, as an Issuing Bank, and KKR Corporate Lending LLC, as an Issuing
Bank.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings, Guarantors, Lenders and Agent, among others,
are parties to that certain Credit Agreement, dated as of August 31, 2017, as
amended pursuant to that certain Incremental Term Loan Amendment, dated as of
October 23, 2018, among the Borrower, Holdings, the other Guarantors party
thereto, the Agent and the Lenders party thereto, and as the same may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof (the “Credit Agreement”);

 

WHEREAS, pursuant to, and in accordance with Section 2.19 of the Credit
Agreement (as amended pursuant to this Amendment, the “Amended Credit
Agreement”), (i) the Borrower has requested that each Person party hereto (the
“2019 Incremental Revolving Lenders”) whose name is set forth on Schedule 2.01
hereto under the heading “2019 Incremental Revolving Lender” provide a Revolving
Commitment Increase in an aggregate principal amount equal to the amount set
forth opposite such 2019 Incremental Revolving Lender’s name on Schedule 2.01
hereto under the heading “2019 Incremental Revolving Commitment” (the “2019
Incremental Revolving Commitments”), effective as of the Second Incremental
Amendment Date (as defined below), which 2019 Incremental Revolving Commitments
will constitute the same Class as the Revolving Commitments in effect
immediately prior to giving effect to such Revolving Commitment Increase (the
“Existing Revolving Commitments”) and shall have the terms set forth herein and
in the Amended Credit Agreement and (ii) each 2019 Incremental Revolving Lender
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that, effective as of the date hereof, each 2019
Incremental Revolving Lender will provide its respective 2019 Incremental
Revolving Commitments to the Borrower on the Second Incremental Amendment Date;

 

WHEREAS, this Amendment is an Incremental Amendment under and as defined in
Section 2.19 of the Credit Agreement; and

 

WHEREAS, Agent and the 2019 Incremental Revolving Lenders are willing, on the
terms and subject to the conditions set forth below, to enter into the
amendments, modifications and agreements set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

1.                                      Defined Terms. Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings
ascribed thereto in the Amended Credit Agreement.

 

--------------------------------------------------------------------------------



 

2.                                      Incremental Revolving Commitments. 
Subject to the satisfaction of the conditions precedent set forth in Section 5
below, the Borrower, the Guarantors, the 2019 Incremental Revolving Lenders and
Agent hereby agree as follows:

 

(a)                                 The Borrower is requesting 2019 Incremental
Revolving Commitments in the aggregate principal amount of $45,000,000 from the
2019 Incremental Revolving Lenders pursuant to, and on the terms set forth in,
Section 2.19 of the Credit Agreement, effective on the Second Incremental
Amendment Date (as defined below).  The full principal amount of such 2019
Incremental Revolving Commitments are being incurred initially in reliance on
clause (i)(x) of the first proviso of Section 2.19(a) under the Credit
Agreement.

 

(b)                                 Each 2019 Incremental Revolving Lender
agrees, severally and not jointly, to provide to the Borrower its 2019
Incremental Revolving Commitments as a Revolving Commitment Increase under the
Amended Credit Agreement commencing on the Second Incremental Amendment Date in
an amount equal to such 2019 Incremental Revolving Lender’s 2019 Incremental
Revolving Commitments as set forth on Schedule 2.01 hereto, and to make
Revolving Loans to the Borrower under the Amended Credit Agreement, in each
case, at any time and from time to time on and after the Second Incremental
Amendment Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Revolving Lender in accordance
with the terms of the Amended Credit Agreement, in an aggregate principal amount
at any time outstanding not to exceed such 2019 Incremental Revolving Lender’s
Revolving Commitment.  With effect from and after the Second Incremental
Amendment Date, after giving effect to the Revolving Commitment Increase
pursuant to the 2019 Incremental Revolving Commitments, (x) each Revolving
Lender (each such Revolving Lender, an “Existing Revolving Lender”) that has
Revolving Exposure with respect to Revolving Loans that are outstanding under
its Existing Revolving Commitments as of the Second Incremental Amendment Date
(“Existing Revolving Loans”), shall assign to each 2019 Incremental Revolving
Lender, and each 2019 Incremental Revolving Lender shall purchase from such
Existing Revolving Lender, at the principal amount thereof, such interests in
the Existing Revolving Loans outstanding on the Second Incremental Amendment
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases under this clause (x), and taking into account all
Credit Extensions of Revolving Loans made on the Second Incremental Amendment
Date, such Existing Revolving Loans will be held by Existing Revolving Lenders
and 2019 Incremental Revolving Lenders having a 2019 Incremental Revolving
Commitment ratably in accordance with their Revolving Commitments after giving
effect to the Revolving Commitment Increase pursuant to the 2019 Incremental
Revolving Commitments and (y) the LC Exposure of each Revolving Lender shall be
based on such Revolving Lender’s Pro Rata Share (for the avoidance of doubt,
determined after giving effect to the Revolving Commitment Increase pursuant to
the 2019 Incremental Revolving Commitments) of the aggregate LC Exposure.  The
Administrative Agent and each Issuing Bank hereby consents to each 2019
Incremental Revolving Lender to the extent required pursuant to Section 2.19
and/or Section 10.04 under the Credit Agreement.

 

(c)                                  The obligations of each 2019 Incremental
Revolving Lender to provide the 2019 Incremental Revolving Commitments to the
Borrower pursuant to this Section 2 shall not become effective until the date on
which each of the following conditions (the “Second Incremental Amendment
Conditions”) in this Section 2(c) is first satisfied (the date of such
satisfaction being the “Second Incremental Amendment Date”) (provided that the
Second Incremental Amendment Date shall not be deemed to occur, and no 2019
Incremental Revolving Lender shall be obligated to provide the 2019 Incremental
Revolving Commitments, if the Second Incremental Amendment Conditions are not
satisfied on or prior to the date that is 30 calendar days after the date
hereof):

 

2

--------------------------------------------------------------------------------



 

(i)                                     the Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Borrower,
certifying that, as of the Second Incremental Amendment Date, (x) each of the
representations and warranties made by the Loan Parties set forth in this
Amendment, in Article 5 of the Credit Agreement and in all other Loan Documents
are true and correct in all material respects on and as of the Second
Incremental Amendment Date with the same effect as though made on and as of the
Second Incremental Amendment Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date; provided, that any such representation and warranty that
is qualified by “materiality,” “material adverse effect” or similar language is
true and correct in all respects (after giving effect to any such qualification
therein) on and as of such earlier date with the same effect as though made on
and as of the Second Incremental Amendment Date or such earlier date, as
applicable and (y) after giving effect to the Revolving Commitment Increase
contemplated hereby, no Event of Default exists or would result from the
incurrence of the 2019 Incremental Revolving Commitments contemplated by this
Amendment;

 

(ii)                                  Holdings and the Borrower shall have paid
on or prior to the Second Incremental Amendment Date to the Administrative Agent
and the 2019 Incremental Revolving Lenders, as applicable, all expenses payable
in connection with this Amendment, in each case, to the extent invoiced at least
three Business Days prior to the Second Incremental Amendment Date (except as
otherwise reasonably agreed by the Borrower);

 

(iii)                               the Administrative Agent shall have
received, on behalf of itself, the Collateral Agent and the 2019 Incremental
Revolving Lenders, an opinion of (x) Ropes & Gray LLP, counsel for the Loan
Parties and (y) each local counsel for the Loan Parties listed on Schedule
4.02(d) to this Amendment (or other local counsel reasonably acceptable to the
Administrative Agent), in each case, with respect to the Amendment and dated on
or after the Effective Date and on or prior to the Second Incremental Amendment
Date and addressed to the Administrative Agent, the Collateral Agent and the
2019 Incremental Revolving Lenders and in customary form and substance (it being
understood that, without limitation, any such opinions in form and substance
consistent with the corresponding opinions provided in connection with the First
Incremental Amendment shall be deemed to be in customary form and substance);

 

(iv)                              the Administrative Agent shall have received
(x) a certificate as to the good standing of each Loan Party as of a recent
date, (y) a certificate of a Responsible Officer of each Loan Party dated on the
Second Incremental Amendment Date certifying (A) that attached thereto is a copy
of the certificate or articles of incorporation or organization or certificate
of formation, including all amendments thereto, of each Loan Party, certified as
of a recent date by the Secretary of State of the state of its organization, or,
in the alternative, certifying that such certificate or articles of
incorporation or organization or certificate of formation has not been amended
since delivery thereof to the Administrative Agent on the Closing Date or the
First Incremental Amendment Date, as applicable, (B) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Second Incremental
Amendment Date (or that the by-laws or operating (or limited liability company)
agreement of such Loan Party has not been amended or otherwise modified since
the delivery of such documents to the Administrative Agent on the Closing Date
or the First Incremental Amendment Date, as applicable), (C) that attached

 

3

--------------------------------------------------------------------------------



 

thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Loan Party authorizing or
ratifying the execution, delivery and performance of the Amendment and, in the
case of the Borrower, the borrowings and/or incurrence of the 2019 Incremental
Revolving Commitments and the Revolving Loans thereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party and (z) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (y) above;

 

(v)                                 the Administrative Agent shall have received
Notes executed by the Borrower in favor of each 2019 Incremental Revolving
Lender that has requested a Note at least ten Business Days in advance of the
Second Incremental Amendment Date;

 

(vi)                              the Administrative Agent shall have received a
solvency certificate, substantially in the form set forth in Exhibit H to the
Credit Agreement, from the chief financial officer, chief operating officer or
other officer with similar responsibilities of the Borrower;

 

(vii)                           the Administrative Agent shall have received all
documentation and other information about the Borrower and the Guarantors
required under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, that has been reasonably
requested in writing at least three days prior to the Second Incremental
Amendment Date;

 

(viii)                        the Borrower shall have issued senior unsecured
notes, the net proceeds of which are applied, directly or indirectly, to
discharge its outstanding obligations under the 2021 Unsecured Notes and the
2021 Unsecured Notes Indenture; and

 

(ix)                              any interest with respect to any Existing
Revolving Loans and Commitment Fees with respect to any Existing Revolving
Commitments that have accrued and are owing to the Existing Revolving Lenders
(in each case, even if not yet due and payable at such time) as of the calendar
day prior to the Second Incremental Amendment Date shall have been paid to the
Administrative Agent on behalf of the Existing Revolving Lenders;

 

provided that, without limitation, the Second Incremental Amendment Date shall
be deemed to be the date that the certificate set forth in clause (i) above is
delivered to the Administrative Agent if as of the date such certificate is
delivered each of the Second Incremental Amendment Conditions (other than clause
(i) above) has been satisfied.

 

(d)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following defined terms in correct alphabetical
order:

 

“2019 Incremental Revolving Commitments” shall have the meaning set forth in the
Second Incremental Amendment.

 

“Existing Revolving Commitments” shall have the meaning set forth in the Second
Incremental Amendment.

 

4

--------------------------------------------------------------------------------



 

“Second Incremental Amendment” shall mean the Incremental Revolving Loan
Amendment, dated as of March 25, 2019, by and among the Borrower, the
Guarantors, the 2019 Incremental Revolving Lenders and the Administrative Agent.

 

“Second Incremental Amendment Date” shall have the meaning set forth in the
Second Incremental Amendment.

 

(e)                                  Subject to satisfaction of the Second
Incremental Amendment Conditions, the Existing Revolving Commitments and the
2019 Incremental Revolving Commitments shall be deemed to be, and treated as,
part of a single Class of Revolving Commitments (and any Revolving Loans made
pursuant to the Existing Revolving Commitments and the 2019 Incremental
Revolving Commitments shall be deemed to be, and treated as, part of a single
Class of Revolving Loans).

 

(f)                                   Subject to satisfaction of the Second
Incremental Amendment Conditions, Section 2.01 of the Credit Agreement is hereby
amended by amending and restating the definition of “Revolving Commitment” as
follows:

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 2.01 under the caption “Revolving Loan Commitment” or in the
Assignment and Acceptance or Refinancing Amendment pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance, (ii) a Refinancing Amendment, (iii) an Extension
Amendment or (iv) an Incremental Amendment. The aggregate principal amount of
the Lenders’ Revolving Commitments on the Closing Date was $75,000,000 and the
aggregate principal amount of the Lenders’ Revolving Commitments on the Second
Incremental Amendment Date is $120,000,000.

 

(g)                                  Subject to satisfaction of the Second
Incremental Amendment Conditions, Section 2.01 of the Credit Agreement is hereby
amended by adding the following sentence to the definition of “Class” therein:

 

Notwithstanding any provision herein to the contrary, from and after the Second
Incremental Amendment Date, the Existing Revolving Commitments and the 2019
Incremental Revolving Commitments shall be deemed to be, and treated as, part of
a single Class of Revolving Commitments (and any Revolving Loans made pursuant
to the Existing Revolving Commitments and the 2019 Incremental Revolving
Commitments shall be deemed to be, and treated as, part of a single Class of
Revolving Loans).

 

(h)                                 Subject to satisfaction of the Second
Incremental Amendment Conditions, for the avoidance of doubt, (i) the loans made
pursuant to the 2019 Incremental Revolving Commitments shall be deemed to be
“Loans” and “Revolving Loans”, (ii) each 2019 Incremental Revolving Lender shall
be deemed to be a “Lender” and a “Revolving Lender” and (iii) the 2019
Incremental Revolving Commitments shall be deemed to be a “Incremental Revolving
Commitment”, a “Revolving Commitment Increase” and a “Revolving Commitment”.

 

(i)                                     For the avoidance of doubt, subject to
satisfaction of the Second Incremental Amendment Conditions, the 2019
Incremental Revolving Commitments, and the Revolving

 

5

--------------------------------------------------------------------------------



 

Loans made in connection therewith, shall have the same terms as the Existing
Revolving Commitments and Existing Revolving Loans, as applicable, and shall
bear interest and Commitment Fees, as applicable, as provided for in the Amended
Credit Agreement with respect to Revolving Loans and Revolving Commitments,
respectively.  The parties hereto hereby agree that, notwithstanding anything in
the Amended Credit Agreement to the contrary, the Administrative Agent is hereby
authorized to take all actions as it may reasonably deem to be necessary to
ensure that the 2019 Incremental Revolving Commitments constitute a Revolving
Commitment Increase.

 

(j)                                    This Amendment shall constitute notice to
the Administrative Agent by the Borrower requesting the 2019 Incremental
Revolving Commitments pursuant to Section 2.19(a) of the Credit Agreement, and,
for the avoidance of doubt, shall satisfy such notice requirement set forth in
Section 2.19(a) of the Credit Agreement.

 

3.                                      Joinder.   Each 2019 Incremental
Revolving Lender acknowledges and agrees that, effective as of the Effective
Date, such 2019 Incremental Revolving Lender commits to provide its 2019
Incremental Revolving Commitment from and after the Second Incremental Amendment
Date, as set forth on Schedule 2.01 attached hereto on the terms set forth
herein and in the Amended Credit Agreement and subject to the conditions set
forth herein and, from and after the Second Incremental Amendment Date, shall be
a “Revolving Lender” and “Lender” under, and for all purposes of, the Amended
Credit Agreement and the other Loan Documents and shall be subject to and bound
by the terms thereof (and shall perform all the obligations of and shall have
all the rights of a Lender thereunder).

 

4.                                      Representations and Warranties.  In
order to induce the other parties hereto to enter into this Amendment in the
manner provided herein, each of Holdings, the Borrower and each Guarantor
represents and warrants to the other parties hereto:

 

(a)                                 immediately prior to giving effect to this
Amendment, on and as of the date hereof, each of the representations and
warranties set forth in Article 5 of the Credit Agreement and in each other Loan
Document are true and correct in all material respects on and as of the date
hereof with the same effect as though made on and as of the date hereof, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date (provided, that any such
representation and warranty that is qualified by “materiality,” “material
adverse effect” or similar language is true and correct in all respects (after
giving effect to any such qualification therein) on and as of such earlier date
with the same effect as though made on and as of the date hereof or such earlier
date, as applicable);

 

(b)                                 on and as of the Second Incremental
Amendment Date, each of the representations and warranties set forth in
Article 5 of the Amended Credit Agreement and in each other Loan Document shall
be true and correct in all material respects with the same effect as though made
on and as of the Second Incremental Amendment Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (provided, that any such
representation and warranty that is qualified by “materiality,” “material
adverse effect” or similar language is true and correct in all respects (after
giving effect to any such qualification therein) on and as of such earlier date
with the same effect as though made on and as of the Second Incremental
Amendment Date or such earlier date, as applicable);

 

6

--------------------------------------------------------------------------------



 

(c)                                  as of the date hereof and immediately after
giving effect to this Amendment, no Event of Default has occurred and is
continuing; and

 

(d)                                 as of the Second Incremental Amendment Date,
no Event of Default shall have occurred and be continuing.

 

5.                                      Condition to Effectiveness.  The
effectiveness of this Amendment is subject solely to the condition that the
Administrative Agent shall have received counterparts of this Amendment duly
executed by Holdings, the Borrower, each Subsidiary Guarantor, the
Administrative Agent, the Collateral Agent, each Issuing Bank and each 2019
Incremental Revolving Lender (the time at which such condition is so satisfied
is referred to herein as the “Effective Date”).

 

6.                                      Acknowledgement.

 

(a)                                 The Borrower and each Guarantor hereby
confirm that, as of the date hereof and as of the Second Incremental Amendment
Date, each Loan Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents the
payment and performance of all Obligations and Secured Obligations under each of
the Loan Documents to which it is a party (in each case as such terms are
defined in the applicable Loan Document).

 

(b)                                 The Borrower and each Guarantor acknowledge
and agree that, as of the date hereof and as of the Second Incremental Amendment
Date, any of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment.

 

(c)                                  Each of the Borrower and each Guarantor
hereby acknowledges that it has reviewed the terms and provisions of this
Amendment and consents to the amendment of the Credit Agreement effected
pursuant to this Amendment and acknowledges and agrees that, effective as of the
Second Incremental Amendment Date, each 2019 Incremental Revolving Lender (and
any assignee thereof) is a “Lender” and a “Secured Party” for all purposes under
the Loan Documents to which the Borrower or such Guarantor is a party.

 

(d)                                 Each Guarantor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Loan Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.

 

(e)                                  The parties hereto agree and acknowledge
that, for all purposes under the Credit Agreement and the other Loan Documents,
this Amendment constitutes an Incremental Amendment contemplated by Section 2.19
of the Credit Agreement.

 

(f)                                   Each of the Borrower and each Guarantor
hereby (i) acknowledges and agrees that all of its obligations under the
Guarantees set out in the Amended Credit Agreement and any other guaranties in
the Loan Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) reaffirms each Lien granted by each
Loan Party to the Collateral Agent for the benefit of the Secured Parties and
reaffirms the Guarantees made

 

7

--------------------------------------------------------------------------------



 

pursuant to the Amended Credit Agreement, (iii) acknowledges and agrees that the
grants of security interests by and the Guarantees of the Loan Parties contained
in the Amended Credit Agreement and the other Collateral Documents are, and
shall remain, in full force and effect after giving effect to this Amendment,
and (iv) agrees that, effective as of the Second Incremental Amendment Date, the
Obligations include, among other things and without limitation, the prompt and
complete payment and performance by the Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of principal and interest
on, the Revolving Loans made pursuant to the 2019 Incremental Revolving
Commitments under the Amended Credit Agreement. Nothing contained in this
Amendment shall be construed as substitution or novation of the obligations
outstanding under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect, except to any extent modified hereby.

 

7.                                      GOVERNING LAW AND WAIVER OF JURY TRIAL.

 

(a)                                 THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(B).

 

8.                                      Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic imaging transmission shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

9.                                      Reference to and Limited Effect on the
Credit Agreement and the Other Loan Documents.

 

(a)                                 On and after the Effective Date and the
Second Incremental Amendment Date, (x) each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and (B) each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement after giving effect to this Amendment (but, with respect
to the items expressly stated herein to be

 

8

--------------------------------------------------------------------------------



 

subject to the satisfaction of the Second Incremental Amendment Conditions,
subject to the satisfaction of such Second Incremental Amendment Conditions).

 

(b)                                 Except as specifically amended by this
Amendment, the Credit Agreement and each of the other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.

 

(c)                                  The execution, delivery and performance of
this Amendment shall not constitute a waiver of any provision of, or operate as
a waiver of any right, power or remedy of the Agent or Lender under, the Credit
Agreement or any of the other Loan Documents.

 

(d)                                 Each of Holdings, the Borrower and each
other Guarantor hereby (i) ratifies, confirms and reaffirms its liabilities, its
payment and performance obligations (contingent or otherwise) and its agreements
under the Credit Agreement and the other Loan Documents and (ii) acknowledges,
ratifies and confirms that such liabilities, obligations and agreements
constitute valid and existing Obligations under the Credit Agreement, in each
case, to the extent Holdings, the Borrower or such Guarantor, as applicable, is
a party thereto. In addition, each of Holdings, the Borrower and each Guarantor
hereby ratifies, confirms and reaffirms (i) the liens and security interests
granted, created and perfected under the Collateral Documents and any other Loan
Documents and (ii) that each of the Collateral Documents to which it is a party
remain in full force and effect notwithstanding the effectiveness of this
Amendment.  Without limiting the generality of the foregoing, each of Holdings,
the Borrower and each other Guarantor further agrees (A) that any reference to
“Obligations” contained in any Collateral Documents shall include, without
limitation, the “Obligations” as such term is defined in the Credit Agreement
(as amended by this Amendment from and after the Second Incremental Amendment
Date) and (B) that the related guarantees and grants of security contained in
such Collateral Documents shall include and extend to such Obligations. This
Amendment shall not constitute a modification of the Credit Agreement, except as
specified under Section 2 hereto, or a course of dealing with Agent or any
Lender at variance with the Credit Agreement such as to require further notice
by Agent or any Lender to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future, except as expressly set
forth herein. This Amendment contains the entire agreement among Holdings, the
Borrower, the other Guarantors, and the 2019 Incremental Revolving Lenders
contemplated by this Amendment. Neither Holdings nor the Borrower nor any other
Guarantor has any knowledge of any challenge to Agent’s or any Lender’s claims
arising under the Loan Documents or the effectiveness of the Loan Documents. 
Agent and Lenders reserve all rights, privileges and remedies under the Loan
Documents. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations or
to modify, affect or impair the perfection, priority or continuation of the
security interests in, security titles to or other Liens on any Collateral for
the Obligations.

 

10.                               Expenses. The Borrower and Holdings agree,
jointly and severally, to pay on demand all reasonable out-of-pocket costs and
expenses incurred by the Agent and the 2019 Incremental Revolving Lenders in
connection with the preparation, negotiation and execution of this Amendment,
including, without limitation, all Attorney Costs of Agent, in each case, to the
extent required under Section 10.05 of the Credit Agreement.

 

11.                               Successors and Assigns.  Notwithstanding the
foregoing and anything to the contrary in any Loan Document, this Amendment (and
the 2019 Incremental Revolving Commitments) shall not be assignable by the 2019
Incremental Revolving Lenders prior to the Second Incremental Amendment Date

 

9

--------------------------------------------------------------------------------



 

without the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) and any purported assignment without such
consent shall be null and void.

 

12.                               Severability.  In the event any one or more of
the provisions contained in this Amendment should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

13.                               Headings. Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first written above.

 

 

SURGERY CENTER HOLDINGS, INC.,

 

as Borrower

 

 

 

 

 

 

By:

/s/ Thomas F. Cowhey

 

Name:

Thomas F. Cowhey

 

Title:

Chief Financial Officer

 

 

 

 

 

SP HOLDCO I, INC.,

 

as Holdings

 

 

 

 

 

 

By:

/s/ Thomas F. Cowhey

 

Name:

Thomas F. Cowhey

 

Title:

Chief Financial Officer

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTORS:

 

 

 

AMBULATORY RESOURCE CENTRES INVESTMENT

 

COMPANY, LLC

 

AMBULATORY RESOURCE CENTRES OF WASHINGTON, LLC

 

AMBULATORY RESOURCE CENTRES OF WILMINGTON, LLC

 

ANESTHESIOLOGY PROFESSIONAL SERVICES, INC.

 

APS OF BRADENTON, LLC

 

APS OF HAMMOND, LLC

 

ARC DEVELOPMENT, LLC

 

ARC FINANCIAL SERVICES, LLC

 

ASC OF NEW ALBANY, LLC

 

SGRY HOLDINGS, LP

 

SGRY, LLC

 

HAMMOND ANESTHESIA SERVICES, LLC

 

IDAHO FALLS COMMUNITY HOSPITAL, LLC

 

LOGAN LABORATORIES, LLC

 

NEOSPINE SURGERY OF PUYALLUP, LLC

 

NEOSPINE SURGERY, LLC

 

NOVAMED ACQUISITION COMPANY, LLC

 

NOVAMED ALLIANCE, INC.

 

NOVAMED MANAGEMENT OF KANSAS CITY, LLC

 

NOVAMED MANAGEMENT SERVICES, LLC

 

NOVAMED OF BETHLEHEM, LLC

 

NOVAMED OF LEBANON, LLC

 

NOVAMED OF SAN ANTONIO, LLC

 

NOVAMED OF TEXAS, LLC

 

NOVAMED OF WISCONSIN, LLC

 

NOVAMED, LLC

 

PSC DEVELOPMENT COMPANY, LLC

 

PSC OPERATING COMPANY, LLC

 

RIVERSIDE ANESTHESIA SERVICES, LLC

 

RIVERSIDE BILLING AND MANAGEMENT COMPANY, LLC

 

RIVERSIDE SPINE & PAIN PHYSICIANS, LLC

 

SARASOTA ANESTHESIA SERVICES, LLC

 

SARC/ASHEVILLE, LLC

 

 

 

 

 

 

 

 

By:

/s/ Thomas F. Cowhey

 

 

Name:

Thomas F. Cowhey

 

 

Title:

Chief Financial Officer

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

SARC/FT. MYERS, INC.

 

SARC/GEORGIA, INC.

 

SARC/KENT, LLC

 

SARC/LARGO ENDOSCOPY, LLC

 

SARC/LARGO, INC.

 

SARC/PROVIDENCE, LLC

 

SARC/ST. CHARLES, INC.

 

SMBI DOCS, LLC

 

SMBI GREAT FALLS, LLC

 

SMBI HAVERTOWN, LLC

 

SMBI IDAHO, LLC

 

SMBI LHH, LLC

 

SMBI PORTSMOUTH, LLC

 

SMBI STLWSC, LLC

 

SMBIMS BIRMINGHAM, LLC

 

SMBIMS DURANGO, LLC

 

SMBIMS FLORIDA I, LLC

 

SMBIMS KIRKWOOD, LLC

 

SMBIMS STEUBENVILLE, INC.

 

SMBIMS WICHITA, LLC

 

SMBISS BEVERLY HILLS, LLC

 

SMBISS CHESTERFIELD, LLC

 

SMBISS ENCINO, LLC

 

SMBISS IRVINE, LLC

 

SP MANAGEMENT SERVICES, INC.

 

SP NORTH DAKOTA, LLC

 

SP PRACTICE MANAGEMENT, LLC

 

SURGERY PARTNERS ACQUISITION COMPANY, LLC

 

SURGERY PARTNERS OF CORAL GABLES, LLC

 

SURGERY PARTNERS OF LAKE MARY, LLC

 

SURGERY PARTNERS OF LAKE WORTH, LLC

 

SURGERY PARTNERS OF MERRITT ISLAND, LLC

 

SURGERY PARTNERS OF MILLENIA, LLC

 

SURGERY PARTNERS OF NEW TAMPA, LLC

 

SURGERY PARTNERS OF PARK PLACE, LLC

 

SURGERY PARTNERS OF SARASOTA, LLC

 

SURGERY PARTNERS OF WEST KENDALL, L.L.C.

 

SURGERY PARTNERS OF WESTCHASE, LLC

 

SURGERY PARTNERS, LLC

 

SYMBION AMBULATORY RESOURCE CENTRES, LLC

 

 

 

 

 

 

By:

/s/ Thomas F. Cowhey

 

Name:

Thomas F. Cowhey

 

Title:

Chief Financial Officer

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

SYMBION HOLDINGS, LLC

 

TAMPA PAIN RELIEF CENTER, INC.

 

TEXARKANA SURGERY CENTER GP, LLC

 

UNIPHY HEALTHCARE OF JOHNSON CITY VI, LLC

 

VASC, LLC

 

VILLAGE SURGICENTER, LLC

 

APS OF JONESBORO, LLC

 

BLUE RIDGE NOVAMED, INC.

 

COMMUNITY HOSPITAL HOLDING COMPANY, LLC

 

COMMUNITY HOSPITAL MANAGEMENT COMPANY, LLC

 

JENKINS COUNTY HOSPITAL, LLC

 

JONESBORO ANESTHESIA SERVICES, LLC

 

NATIONAL SURGICAL HOSPITALS, LLC

 

NOVAMED OF LAREDO, INC.

 

NSH BRYAN HOSPITAL, INC.

 

NSH CALIFORNIA, LLC

 

NSH CONNECTICUT, LLC

 

NSH DURHAM, INC.

 

NSH EL PASO INC.

 

NSH EL PASO SPECIALTY HOSPITAL, INC.

 

NSH GEORGIA, LLC

 

NSH LOGAN, INC.

 

NSH LOUISIANA, LLC

 

NSH MANAGEMENT OF ARIZONA, LLC

 

NSH MANAGEMENT OF CALIFORNIA, LLC

 

NSH MESA, LLC

 

NSH MICHIGAN PROPERTIES, LLC

 

NSH MICHIGAN, INC.

 

NSH NORTH IDAHO, LLC

 

NSH SAN ANTONIO SURGICAL HOSPITAL, LLC

 

NSH TEXAS, LLC

 

NSH WISCONSIN, LLC

 

QUAHOG HOLDING COMPANY, LLC

 

SCREVEN COUNTY FAMILY HEALTH CENTER, LLC

 

 

 

 

 

 

By:

/s/ Thomas F. Cowhey

 

Name:

Thomas F. Cowhey

 

Title:

Chief Financial Officer

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

SCREVEN COUNTY HOSPITAL, LLC

 

SENTRY MEDICAL BILLING, LLC

 

SP LOUISIANA, LLC

 

SPACE COAST ANESTHESIA SERVICES, LLC

 

SURGERY CENTER OF PENNSYLVANIA, LLC

 

SYMBIONARC SUPPORT SERVICES, LLC

 

THE CENTER FOR SPECIAL SURGERY, LLC

 

THE VILLAGES SURGERY CENTER, LLC

 

 

 

 

 

 

By:

/s/ Thomas F. Cowhey

 

Name:

Thomas F. Cowhey

 

Title:

Chief Financial Officer

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

JEFFERIES FINANCE LLC,

 

as Administrative Agent, Collateral Agent and an Issuing Bank

 

 

 

 

By:

/s/ Paul Chisholm

 

Name:

Paul Chisholm

 

Title:

Managing Director

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

KKR CORPORATE LENDING LLC,

 

as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Cade Thompson

 

Name:

Cade Thompson

 

Title:

Member

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

JEFFERIES FINANCE LLC,

 

as a 2019 Incremental Revolving Lender

 

 

 

 

 

 

By:

/s/ Paul Chisholm

 

Name:

Paul Chisholm

 

Title:

Managing Director

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

KKR CORPORATE LENDING LLC,

 

as a 2019 Incremental Revolving Lender

 

 

 

 

 

 

By:

/s/ Cade Thompson

 

Name:

Cade Thompson

 

Title:

Member

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

 

MACQUARIE CAPITAL FUNDING LLC,

 

as a 2019 Incremental Revolving Lender

 

 

 

 

 

 

By:

/s/ Mimi Shih

 

Name:

Mimi Shih

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Jeff Abt

 

Name:

Jeff Abt

 

Title:

Authorized Signatory

 

[Signature Page to Incremental Revolving Loan Amendment]

 

--------------------------------------------------------------------------------



 

Schedule 2.01

 

2019 Incremental Revolving Lender

 

2019 Incremental Revolving Commitment

 

Jefferies Finance LLC

 

$15,000,000

 

KKR Corporate Lending LLC

 

$15,000,000

 

Macquarie Capital Funding LLC

 

$15,000,000

 

Total

 

$45,000,000

 

 

--------------------------------------------------------------------------------



 

Schedule 4.02(d)

 

Local Counsel Opinions

 

State

 

Counsel Information

Florida

 

McDermott Will & Emery LLP
333 Avenue of the Americas, Suite 4500
Miami, FL 33131-4336

Georgia

 

Bryan Cave LLP
One Atlantic Center
1201 W Peachtree NW
Atlanta, GA 30309

Illinois

 

Bryan Cave LLP
One Atlantic Center
1201 W Peachtree NW
Atlanta, GA 30309

Indiana

 

Wooden & McLaughlin LLP
One Indiana Square, Suite 1800
Indianapolis, IN 46204

Missouri

 

Husch Blackwell LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112

Tennessee

 

Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
PO Box 198966
Nashville, TN 37219-8966

Texas

 

McGuire, Craddock & Strother, P.C.
2501 N Harwood, Suite 1800
St Anns Court
Dallas, TX 75201

North Carolina

 

Carruthers & Roth, P.A.
Post Office Box 540
235 North Edgeworth Street
Greensboro, NC 27401

Wisconsin

 

Quarles & Brady LLP
411 East Wisconsin Avenue, Suite 2400
Milwaukee, WI 53202-4426

 

--------------------------------------------------------------------------------